ACCEPTED
                                                                                                          03-14-00202-CV
                                                                                                                 4568301
                                                                                                THIRD COURT OF APPEALS
                                                                                                           AUSTIN, TEXAS
                                                                                                     3/19/2015 3:28:12 PM
                                                                                                        JEFFREY D. KYLE
                                                                                                                   CLERK

                                      NO. 03-14-00202-CV

                                                                                       FILED IN
                                                                                3rd COURT OF APPEALS
                                  IN THE COURT OF APPEALS                           AUSTIN, TEXAS
                               THE 1HIRD DIS1RICT OF TEXAS                      3/19/2015 3:28:12 PM
                                                                                  JEFFREY D. KYLE
                                        AUSTIN, TEXAS                                   Clerk




                    NEMER MASSAAD, and all other OCCUPANTS
                                                                               Appellant

                                                  v.
        WELLS FARGO BANK NATIONAL ASSOCIATION AS TRUSTEE
           FOR OPTION ONE MORTGAGE LOAN TRUST 2006-3,
              ASSET BACKED CERTIFICATES, SERIES 2006-3
                                                                                Appellee.


                   Appeal from the County Court at Law Number One
                                 Travis County, Texas
                       Trial Court Case No. C-1-CV-14-000401
                              Hon. Joe Carroll, presiding

       APPELLANT'S SECOND MOTION FOR EXTENSION OF TIME
                TO FILE MOTION FOR REHEARING


TO THE HONORABLE COURT OF APPEALS:

COMES NOW APPELLANT, NEMER MASSAD, who files this Motion for

Extension of Time to File his Motion for Rehearing and respectfully shows the

following:

   1. On January 30, 2015, the Court issued its Memorandum Opinion and Judgment.


Appellant's Second Motion for Extension of Time to File Motion for Rehearing               Page 1
   2. Appellant's deadline to file his Motion for Rehearing was March 18, 2015.

   3. Appellant advises the Court that he filed his Motion on March 18 20 15 at

       12:00 a.m. However, during the process of e-filing, Counsel for Appellant

       experienced technical difficulties resulting in Appellant's Motion being filed

       in Bexar County District Court. See Exhibit A. Appellant immediately re-

       filed his Motion in the Third Court of Appeals at 12:12 a.m. See Exhibit B.

   4. Appellant requests a one-day extension of time on which to file his Motion

       for Rehearing to March 19, 2015 in order that Appellant's Motion can be

       accepted as timely filed by the Court.

WHEREFORE, PREMISES CONSIDERED, Appellant prays this Court grant his

Motion for Extension of Time to File his Motion for Rehearing and extend his

deadline to file same to March 19, 2015.



                                                           Respectfully submitted,
                                                    By: /s/ James Minerve

                                                           James Minerve
                                                           State Bar No. 24008692
                                                           115 Saddle Blanket Trail
                                                           Buda, Texas 78610
                                                           (210) 336-5867
                                                           (888) 230-6397 (Fax)
                                                           Attorney for Appellant, Nemer
                                                           Maasaad



Appellant's Second Motion for Extension of Time to File Motion for Rehearing         Page 2
                         CERTIFICATE OF CONFERENCE

      On March 19, 2015, the undersigned counsel for Appellant conferred with
counsel for Appellee, Mark Cronenwett, concerning the foregoing Motion and Mr.
Cronenwett stated that he is not opposed to this Motion. See Exhibit C.


                                            Is/ James Minerve

                                           James Minerve

                             CERTIFICATE OF SERVICE

       I hereby certify that on this 19th day of March a true and correct copy of the
above and foregoing document was sent via Efile.txcourts.gov electronic filing
notification system and via facsimile transmittal to the parties of record listed below:

Philip Danaher
Mark D. Cronwett
Mackie Wolf Zientz & Mann, PC
14160 North Dallas Parkway
Parkway Office Center, Suite 900
Dallas, Texas 75254
FAX: 888-230-6397


                                            Isl James Minerve

                                           James Minerve




Appellant's Second Motion for Extension of Time to File Motion for Rehearing     Page 3
3/19/2015                                                                    Envelope Details


   Print this page                                                                                  EXHIBIT A

   Envelope 4555953
   Case Information
   Location                                       Bexar County - District Clerk
   Date Filed                                     03/19/2015 12:00:56 AM
   Case Number                                    03-14-00202-CV
   Case Description
   Assigned to Judge
   Attorney                                       James Minerve
   Firm Name                                      Minerve Law Firm
   Filed By                                       Maria Rogers
   Filer Type                                     Not Applicable
   Fees
   Convenience Fee                               $0.06
   Total Court Case Fees                         $0.00
   Total Court Filing Fees                       $0.00
   Total Court Service Fees                      $2.00
   Total Filing & Service Fees                   $0.00
   Total Service Tax Fees                        $0.00
   Total Provider Service Fees                   $0.00
   Total Provider Tax Fees                       $0.00
   Grand Total                                   $2.06
   Payment
   Account Name                                  Minerve Payment Account
   Transaction Amount                            $2.06
   Transaction Response
   Transaction ID                                7492814
   Order#                                        004555953-0

   No Fee Documents
   Filing Type                                                                 EFile
   Filing Code                                                                 No Fee Documents
   Filing Description
   Reference Number
   Comments
   Status                                                                       Submitted
   Fees
   Court Fee                                                                   $0.00
   Service Fee                                                                 $0.00
https://efile.txcourts.gov/EnvelopeDetails.aspx?envelopeguid=266f590d-e84b-4e7f-956e-d3618ee9ee52               1/2
3/19/2015                                                                     Envelope Details

   Documents
   Lead Document                                  Appellant's Motion for Rehearing Brief3rd court FINAL.pdf [Original]




https://efile.txcourts.gov/EnvelopeDetails.aspx?envelopeguid=266f590d-e841:r4e7f-956e-d3618ee9ee52                       212
3/19/2015 -                                                                  Envelope Details


   Print this page                                                                                  EXHIBIT B


   Case# 03-14-00202-CV
   Case Information
   Location                                      3rd Court of Appeals
   Date Filed                                    03/19/2015 12:12:31 AM
   Case Number                                   03-14-00202-CV
   Case Description
   Assigned to Judge
   Attorney                                      James Minerve
   Firm Name                                     Minerve Law Firm
   Filed By                                      Maria Rogers
   Filer Type                                    Not Applicable
   Fees
   Convenience Fee                               $0.43
   Total Court Case Fees                         $0.00
   Total Court Filing Fees                       $15.00
   Total Court Service Fees                      $0.00
   Total Filing & Service Fees                   $0.00
   Total Service Tax Fees                        $0.00
   Total Provider Service Fees                   $0.00
   Total Provider Tax Fees                       $0.00
   Grand Total                                   $15.43
   Payment
   Account Name                                  Minerve Payment Account
   Transaction Amount                            $15.43
   Transaction Response
   Transaction ID                                7492817
   Order#                                        PaymentTransactionDetail

   Motion for Rehearing
   Filing Type                                                                 EFile
   Filing Code                                                                 Motion for Rehearing
   Filing Description                                                          Motion for Rehearing Brief for Appellant
   Reference Number                                                            NEMER MASSAAD
   Comments
   Status                                                                      Submitting
   Fees
   Court Fee                                                                   $15.00
   Service Fee                                                                 $0.00
https:l/efile.txcourts.gov/EnvelopeDetails.aspx?envelopeguid=250fa127-e40b-4600-9071-d3426601a83e                         1/2
3/19/2015 ;                                                                 Envelope Details

   Documents
   Lead Document                                 Appellant's Motion for Rehearing Brief 3rd court FINAL.pdf [Original]




https://efile.txcourts.gov/EnvelopeDetails.aspx?envelopeguid=250fa127-e401r4600-9071-d3426601a83e                        212
-                                                                                                                 EXHIBIT            I

                                                                                                                   c
      · ~- ----· ~------ - --- -~-------·-      "




                                                                                                           I
                                                                                                                              -
    Maria Rogers

    From:                              Mark Cronenwett < mcronenwett@mwzmlaw.com >
    Sent:                              Thursday, March 19, 2015 11 :41 AM
    To:                                Maria Rogers
    Cc:                                James Minerve; jgminerve@aol.com
    Subject:                           RE: (Nemer Massaad v. Wells Fargo) Appellant's Motion for Extension of Time


    James,

    Pursuant to your voice mail of earlier today, I don't oppose your   2nd   motion to extend the time for filing your motion for
    rehearing to today, March 19, 2015.

    Thanks,



    iVIark D. Cronenwett
    Mackie Wolf Zientz & Mann, PC
    14160 N. Dal las Parkway, Suite 900
    Dallas, TX 75254
    Direct: (214) 635 -2670
    Main: (214) 635-2650
    Fax: (214) 635-2686
    mcronenwett@mwzmlaw.com
    http://mwzmlaw.com/



    rAIJ
    MACKIE WOLF
    ZIENTZ MAN~
    Arkansas Tennessee
           Texas



    This e-mail and its attachments, if any, may contain information that is private, confidential, or protected by attorney-
    client or other privilege. If you received this e-mail in error, please delete it from your system without copying it and
    notify me of the misdirection by reply e-mail.